Order, Supreme Court, New York County, entered on April 5, 1974, unanimously modified, on the law and in the exercise of discretion, to allow the deposition of the witness Cerrino to be taken by plaintiff, and otherwise affirmed, without costs and without disbursements. The witness sought to be examined was employed in the dental office in which plaintiff’s decedent met his death, allegedly by reason of defendants’ negligence, and she attended during the fatal episode. These are special circumstances which support plaintiff’s application. (See O’Riordan v. Northern Westchester Hosp., 19 A D 2d 899.) Settle order on notice, which shall fix a date for the deposition. Concur— McGivern, P. J., Markewich, Nunez, Kupferman and Capozzoli, JJ.